                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL HOSKINS,

          Plaintiff,                                                           ORDER
    v.
                                                                      Case No. 18-cv-973-jdp
 BRIAN FOSTER, et al.

          Defendants.


         Plaintiff Michael Hoskins, a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has filed

a certified copy of a trust fund account statement in support of the motion for leave to proceed

without prepaying the filing fee. After considering the motion and supporting documentation,

the court concludes that plaintiff qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                    Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $2.18. For this case to proceed, plaintiff must

submit this amount on or before January 9, 2019.

         If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

         Plaintiff also filed a motion to waive the initial partial filing fee for filing this case. (Dkt.

#4). Plaintiff has not attempted to obtain his initial partial payment because I had not yet

assessed it. Furthermore, the account statement plaintiff submitted with his complaint
indicates that plaintiff has regular deposits made to his account. Plaintiff’s motion will be

denied without prejudice to refiling his motion with supporting documentation.




                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Michael Hoskins is assessed $2.18 as an initial partial payment of the

$350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable to

the clerk of court in the amount of $2.18 or advise the court in writing why plaintiff is not able

to submit the assessed amount on or before January 9, 2019.

       2.      Plaintiff Michael Hoskins’s motion to waive the initial partial filing fee in this

case (Dkt. #4) is DENIED.

       3.      If, by January 9, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       4.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the screening

process is complete, a separate order will issue.

               Entered this 17th day of December, 2018.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge



                                                 2
